
	
		I
		112th CONGRESS
		2d Session
		H. R. 5796
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. Braley of Iowa
			 (for himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a common fund to pay claims to the Americans
		  held hostage in Iran, and to members of their families, who are identified as
		  class members in case number 1:08–CV–00487 (EGS) of the United States District
		  Court for the District of Columbia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for the American Diplomats
			 Held Hostage in Tehran Act.
		2.FindingsCongress finds the following:
			(1)In 1979, agents of the Islamic Republic of
			 Iran stormed the United States Embassy in Tehran, taking American military and
			 diplomatic personnel hostage.
			(2)The Iranian
			 Government then held United States Embassy personnel as hostages for 444 days,
			 subjecting them to profound physical and mental abuse, and forcing the United
			 States to negotiate their release, under duress.
			(3)In the resultant
			 agreement (commonly known as the Algiers Accords) the United States agreed,
			 among other steps, to bar and preclude the hostages from prosecuting any claim
			 against Iran in United States courts.
			(4)The Algiers
			 Accords were never submitted to Congress for ratification and none of the
			 hostages or their family members was consulted by the United States Government
			 or consented to these provisions precluding prosecution of their claims.
			(5)Notwithstanding
			 the applicability of legal principles which allowed the United States to
			 renounce this obligation to bar and preclude the prosecution of claims in
			 United States courts because they were so clearly negotiated under duress, the
			 United States Government has repeatedly intervened in United States courts to
			 preclude the prosecution of any claim by the hostages against Iran, arguing
			 that, in its opinion, compliance with this agreement served overriding national
			 security interests which justified the taking of the hostages’ right to pursue
			 compensation from Iran in United States courts.
			(6)The United States
			 Government has failed to propose any process by which the hostages and their
			 family members could be compensated for the injuries and damages suffered by
			 them by reason of the horrific and heinous treatment while in captivity.
			(7)Congress has
			 determined that the provision of compensation to the hostages and their
			 families through, among other sources, funds obtained by vesting and
			 liquidating property in which Iran and its surrogates claim an interest
			 (including any funds held by the United States, including in trust) is fully
			 consistent with the Algiers Accords.
			(8)Congress has
			 determined that, only upon the payment of such compensation, should the
			 agreement by the United States Government to bar and preclude prosecution of
			 such claims in United States courts be confirmed and ratified by legislation,
			 notwithstanding the duress under which the United States originally negotiated
			 that agreement.
			3.Justice for
			 former American hostages in Iran
			(a)Common fund for
			 hostagesNot later than 90
			 days after the date of the enactment of this Act, the Secretary of the
			 Treasury, in consultation with the Secretary of State, shall establish a common
			 fund to be administered by the class representatives and agents for the former
			 American hostages in Iran and their survivors (as identified in case number
			 1:08–CV–00487 (EGS) of the United District Court for the District of Columbia).
			 Such common fund shall—
				(1)be administered to
			 pay claims to the Americans held hostage in Iran, and to members of their
			 families, who are identified as class members in case number 1:08–CV–00487
			 (EGS) of the United States District Court for the District of Columbia; and
				(2)be administered
			 for purposes of satisfying such claims, as approved by the class
			 representatives and agents identified in that case number.
				(b)Funding
				(1)Sources
					(A)Fines and
			 penalties
						(i)In
			 generalThe President shall
			 pay to the fund under subsection (a) an amount equal to 50 percent of all
			 amounts collected as fines and penalties by reason of the application of clause
			 (ii) on or after the date of enactment of this Act. The total amount of
			 payments that may be made into the fund under this clause may not exceed the
			 estimated total amount of payments to be made under subsection (d).
						(ii)Fines and
			 penaltiesThe maximum fines and penalties authorized to be
			 imposed, in whole or in part, for violations of any conduct or activities with
			 respect to any government or person by reason of their connection with or
			 sponsorship by Iran are hereby increased by 100 percent.
						(B)Seized or frozen
			 assetsThe President is
			 authorized to pay to the fund under subsection (a)—
						(i)any
			 funds or property in which Iran has an interest, and
						(ii)any
			 funds or property in which any person or entity subject to any law providing
			 for sanctions against Iran by reason of such person’s or entity’s relationship
			 to or connection with Iran has an interest,
						held by
			 the United States (including in the form of a trust) or subject to any
			 prohibition or regulation with respect to any financial transactions in
			 connection therewith. The President is authorized to vest and liquidate any
			 property identified in this subparagraph in order to make payment as provided
			 in this subparagraph.(2)Timing of
			 fundingPayments of claims from the fund under subsection
			 (a)—
					(A)using funds held by the United States or
			 funds that become subject to prohibition or regulation as of the date of
			 enactment of this Act shall be made not later than 60 days of the date of
			 enactment of this Act; and
					(B)using funds which come into the possession
			 of the United States or funds that become subject to prohibition or regulation
			 after the date of enactment of this Act shall be paid not later 60 days after
			 coming into the possession of the United States or funds that become subject to
			 prohibition or regulation, as the case may be.
					(3)Satisfaction of
			 claimsPayments to the fund under subsection (a) shall be made
			 until the amounts described in subsection (d) are satisfied in full. If the
			 President determines that the amounts can be fully satisfied within 1 year
			 after the date of enactment of this Act from funds other than those held by the
			 United States as trustee, the President may defer payment of funds held by the
			 United States as trustee until one year after such date of enactment, but shall
			 ensure during such 1-year period of deferral that any such funds held by the
			 United States as trustee shall not be disbursed, transferred or otherwise
			 constrained for payment as otherwise may be required under this Act.
				(c)Distribution of
			 funds
				(1)In
			 generalFunds paid to the fund under subsection (b) shall be
			 distributed by the class representatives and agents to the former American
			 hostages in Iran and their survivors (as identified in case number
			 1:08–CV–00487 (EGS) of the United States District Court for the District of
			 Columbia) in the amounts described in subsection (d).
				(2)PrioritySubject to subsection (d), payments from
			 funds paid to the fund under subsection (b) shall be distributed as
			 follows:
					(A)First, to each
			 living former hostage identified as a class member under subsection
			 (a)(1).
					(B)Second, to the estate of each deceased
			 former hostage identified as a class member under subsection (a)(1).
					(C)Third, to each spouse or child of a former
			 hostage identified as a class member under subsection (a)(1) if the spouse or
			 child is identified as a class member under subsection (a)(1).
					(d)Amount of
			 paymentsThe amount of payments from funds paid to the fund under
			 subsection (b) shall be distributed as follows:
				(1)For each former
			 hostage described in subsection (c)(2)(A), $10,000 for each day of captivity of
			 the former hostage.
				(2)For the estate of
			 each deceased former hostage described in subsection (c)(2)(B), $10,000 for
			 each day of captivity of the former hostage.
				(3)For each spouse or child of a former
			 hostage described in subsection (c)(2)(C), $5,000 for each day of captivity of
			 the former hostage.
				(e)SubrogationThe United States shall be fully
			 subrogated, with respect to payments under this Act, to all rights of each
			 individual paid under subsection (d) against the Government of Iran or the
			 Iranian Revolutionary Guard Corps or its affiliates or agents. The President
			 shall pursue these subrogated rights as claims or offsets of the United States
			 in appropriate ways until such subrogated claims have been resolved to the
			 satisfaction of the United States.
			(f)Preclusion of
			 Suit and Waiver of ClaimsUpon payment of all amounts described
			 in subsection (d), each person receiving such payment shall be precluded from
			 bringing suit against Iran of any claim arising out of events occurring between
			 November 3, 1979, and January 20, 1981, and all such claims as against Iran
			 shall be deemed waived and forever released.
			(g)Reimbursement of
			 seized or frozen assetsUpon
			 payment of all amounts described in subsection (d), the President is authorized
			 to make payments from amounts paid to the fund under subsection (b)(1)(A) to
			 any person or entity described in subsection (b)(1)(B) for purposes of
			 reimbursing such person or entity for funds or property of such person or
			 entity held by the United States as identified in subsection (b)(1)(B).
			(h)Deposit of funds
			 in the TreasuryAny amounts in the fund under subsection (a)
			 which remain after the date on which payments of all amounts described in
			 subsection (d) are made, or the date that is 2 years after the date of the
			 enactment of this Act, whichever occurs later, shall be deposited in the
			 Treasury of the United States.
			
